             Case 4:20-cv-01085-LPR Document 7 Filed 05/18/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                      CENTRAL DIVISION

    UNITED STATES OF AMERICA                                                            PLAINTIFF


    v.                              Case No. 4:20-cv-01085-LPR


    JANA W. THOMPSON                                                                  DEFENDANT

                                             JUDGMENT

          Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgement is entered in the Government’s favor in the total amount of

$74,233.40 as follows: $34,985.66 in principal; $38,897.74 in accrued interest; and $350 in costs.

          Post-judgment interest shall be calculated at a rate of .05% from the date of the entry of the

Judgment. “Interest shall be computed daily to the date of payment” and “compounded annually.”1

          IT IS SO ADJUDGED this 18th day of May 2021.



                                                        ________________________________
                                                        LEE P. RUDOFSKY
                                                        UNITED STATES DISTRICT COURT




1
     28 U.S.C. § 1961(b).
